Case 8:21-cv-01490-MSS-JSS Document 35 Filed 08/19/21 Page 1 of 12 PageID 224




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 JUNE VAN SCOYOC,

       Plaintiff,

 v.                                           CASE NO.: 8:21-cv-01490-MSS-JSS

 CITY OF BELLEAIR BEACH, et al.,

     Defendants.
 __________________________/

                   DEFENDANT, WENDY GATTIS’
             MOTION FOR MORE DEFINITE STATEMENT
            AND INCORPORATED MEMORANDUM OF LAW

      Defendant, WENDY LEIGH GATTIS (Ms. Gattis or Defendant) files this

Motion for More Definite Statement (Motion) pursuant to Fed. R. Civ. P. 12 (e)

and, in support thereof, states as follows:

                                RELIEF SOUGHT

      Defendant requests the Court grant the Motion directed to Plaintiff’s First

Amended Complaint (the FAC) (Dkt. 4). This is a “shotgun pleading” to which Ms.

Gattis is unable to reasonably frame a meaningful response. The allegations of the

FAC, in most instances, are against all “Defendants,” making it impossible to know

which specific claims and factual allegations are directed to each individual

defendant. Additionally, the FAC is full of broad statements about alleged co-

conspirators without any factual allegations about which alleged conspirator

participated in which alleged event.
Case 8:21-cv-01490-MSS-JSS Document 35 Filed 08/19/21 Page 2 of 12 PageID 225




                                MEMORANDUM OF LAW

I.        THE FIRST AMENDED COMPLAINT

          The FAC eleven Defendants. In addition to Ms. Gattis, Plaintiff has filed suit

against the City of Belleair Beach, Vice Mayor Glenn Gunn, former Councilwoman

Jody Shirley, Councilwoman Rita Swope and Councilman Michael David Gattis,

the husband of Ms. Gattis (collectively, the Belleair Beach Defendants), the

neighboring Town of Belleair Shore (the Town) (¶ 7)1, its Town Clerk Barbara

Colucci (Barbara Colucci) (¶ 11), her spouse, Rick Colucci (Rick Colucci) (¶ 12), and

Belleair Beach residents Keith Macari and Mark Goldman (Macari and Goldman)

(¶¶ 13, 14).

          Plaintiff purportedly seeks to “protect and vindicate fundamental

constitutional rights. . . with respect to Defendants’ retaliation and restriction on

Plaintiff’s right to freedom of speech, and other related issues.” (¶ 1) (emphasis

supplied). Plaintiff, then a member of the City’s Parks and Recreation Board but

allegedly acting solely as a private citizen, criticized Belleair Shore Town Clerk

Barbara Colucci personally “and/or” professionally at a Belleair Shores Town

Commission meeting on June 16, 2020. (¶ 25). Then, in retaliation for the

criticism, Barbara Colucci conspired with Shirley, Swope, David Gattis, and Gunn

to remove Plaintiff from her position as Chairperson of the City’s Parks and

Recreation Board. (¶ 26). David Gattis allegedly remarked that his vote to remove




1
    References in this section are to the numbered paragraphs of the FAC unless otherwise noted.
                                                 2
Case 8:21-cv-01490-MSS-JSS Document 35 Filed 08/19/21 Page 3 of 12 PageID 226




Plaintiff from the Parks and Recreation Board was persuaded by his wife, Wendy

Gattis.2 (¶ 27). Thereafter, Wendy Gattis, Rick Colucci, and Goldman “joined the

    Conspiracy” (¶ 28), but allegedly joined the conspiracy after the alleged harm (the

    removal of plaintiff from the Parks and Recreation Board.

         Plaintiff further alleges that Defendants Shirley, Swope, Barbara Colucci,

Rick Colucci, Dave Gattis, Ms. Gattis, and Glenn Gunn made “false and

intentionally defamatory” comments which were communicated to third parties (¶

29), but does not identify the alleged comments made by Ms. Gattis, to whom the

alleged comments were made, or the alleged harm caused by those statements.

         Plaintiff alleges that the decision to remove her from the City’s Parks and

Recreation Board was retaliatory and “not conducted by neutral decisionmakers”

due to the personal relationships between Shirley, Swope, Barbara Colucci, Rick

Colucci, David Gattis, Ms. Gattis, and Gunn, although Ms. Gattis did not serve on

the City Council and therefore did not vote on her removal.

         “On or around September 4, 2020”, the “Conspiracy” (previously defined in

paragraph 26 as comprised of Barbara Colucci, Shirley, Swope, David Gattis, and

Gunn, then modified in paragraph 28 to include Ms. Gattis, Rick Colucci, and

Goldman) orchestrated a letter campaign wherein the “entire city” of Belleair




2
 Including Ms. Gattis as a Defendant for allegedly expressing opinions to her husband on the
same subject matter as Plaintiff purports to vindicate in the FAC suggests Plaintiff does not believe
Ms. Gattis deserves the same constitutional protection as Plaintiff. Further, as will be set forth in
a later motion, the allegations are directly contrary to the video recorded proceedings where Mr.
Gattis allegedly made these statements.


                                                 3
Case 8:21-cv-01490-MSS-JSS Document 35 Filed 08/19/21 Page 4 of 12 PageID 227




Beach received anonymous letters enclosing the notice of claim accompanied by a

three-sentence editorial concerning same. (¶ 34). According to Plaintiff, the “clear

purpose” of the letter campaign was to make City residents believe they were being

sued personally by Plaintiff, a falsehood spread by “the Conspiracy” via third party

postings on social media where it was implied that individual City residents would

be financially liable for damages flowing from the instant lawsuit. (¶ 36).

       After the “Letter Campaign” began, the law firm of Plaintiff’s counsel began

receiving a “deluge” of harassing communications from Belleair Beach residents

who were “riled up by, and acting on behalf of” the Conspiracy (¶ 37), one of whom

was co-Defendant Macari, who contacted the law firm by phone and email. (¶ 38).

Plaintiff alleges that the Conspiracy urged a variety of third parties to harass her

via social media (¶ 39), then staged political rallies in the name of the Republican

party urging people to show their support for law enforcement by honking their

horns sixty feet from Plaintiff’s bedroom windows.3 4 (¶ 40). Plaintiff alleges that

Swope and Barbara Colucci were present for some of these rallies. (¶ 41). Unnamed

individuals were urged to “take up positions” close to Plaintiff’s home and cause

loud and repeated harassment for a period of about 115 days. (¶ 43). According to



3
 Plaintiff astutely notes that these alleged rallies “may seem unrelated.” (¶ 40). They certainly
do. Indeed, it seems that the only party to whom the protections of the First Amendment extend
in Belleair Beach is the Plaintiff herself.
4
  Plaintiff does not inform the Court or the Defendants of the appropriate buffer between her
bedroom windows and “political rallies” (other than the implication that sixty feet is insufficient)
or how Defendants compelled unknown third persons to honk their car horns while passing sixty
feet from her windows.


                                                 4
Case 8:21-cv-01490-MSS-JSS Document 35 Filed 08/19/21 Page 5 of 12 PageID 228




Plaintiff, the Conspiracy’s harassment of Plaintiff continues on social media “to

this day.” (¶ 44).

      Based on the foregoing allegations, Plaintiff brings four counts. In Count I,

Plaintiff incorporates all forty-four factual allegations and then purports to sue

“Defendants” for First Amendment retaliation. (¶¶ 45-62). Count II purports to

assert a claim for an equal protection violation under the Fourteenth Amendment

(¶¶ 63-73), but again is asserted against all “Defendants” without distinction,

incorporates each and every one of the factual allegations (¶ 63), and purports to

make a legal argument as to why Plaintiff should be excused from identifying a

similarly situated comparator to support the claim. Count III purports to assert a

state law claim for civil conspiracy against all “Defendants” (¶¶ 74-85), alleging

that they have all engaged in harassment and cyberstalking “as detailed previously

herein” (¶ 78), but with no allegations specifically directed against Ms. Gattis.

Count IV is not a claim against Ms. Gattis.

II.   THE FAC IS A SHOTGUN PLEADING

      A shotgun pleading is a complaint that violates either Fed. R. Civ. P. 8 (a) (2)

or 10 (b). Weiland v. Palm Beach County Sheriff’s Office, 792 F.3d 1313, 1320 (11th

Cir. 2015). The Eleventh Circuit Court of Appeals identifies four “rough types or

categories of shotgun pleadings.” Weiland, 792 F.3d at 1321. The first is “a

complaint containing multiple counts where each count adopts the allegations of

all preceding counts, causing each successive count to carry all that came before

and the last count to be a combination of the entire complaint.” Id. The second is

                                          5
Case 8:21-cv-01490-MSS-JSS Document 35 Filed 08/19/21 Page 6 of 12 PageID 229




a complaint that is “replete with conclusory, vague, and immaterial facts not

obviously connected to any particular cause of action.” Id. at 1322. The third is a

complaint that does not separate “each cause of action or claim for relief” into a

different count. Id. at 1323. The final type of shotgun pleading is a complaint that

“assert[s] multiple claims against multiple defendants without specifying which of

the defendants are responsible for which acts or omissions, or which of the

defendants the claim is brought against.” Id. The unifying characteristic of

shotgun pleadings is that they fail to give the defendants adequate notice of the

claims against them and the grounds upon which each claim rests. Id.

      In addition to failing to give defendants adequate notice of the claims against

them, shotgun pleadings are routinely rejected because “[e]xperience teaches that

unless cases are pled clearly and precisely, issues are not joined, discovery is not

controlled, the trial court’s docket becomes unmanageable, the litigants suffer,

and society loses confidence in the court’s ability to administer justice.” Anderson

v. District Bd. of Trustees of Cent. Florida Community College, 77 F.3d 364, 367

(11th Cir. 1996) (emphasis supplied); see also Vibe Micro, Inc., 878 F.3d at 1293

(remarking more recently that shotgun pleadings “waste scarce judicial resources,

inexorably broaden the scope of discovery, wreak havoc on appellate court dockets,

and undermine the public’s respect for the courts”).

      The FAC is a shotgun pleading under the third and fourth categories

identified by the Weiland court and Plaintiff should be required to provide a more

definite statement consistent with Rule 10, Iqbal, and lengthy Eleventh Circuit

                                         6
Case 8:21-cv-01490-MSS-JSS Document 35 Filed 08/19/21 Page 7 of 12 PageID 230




precedent. The FAC does not separate each cause of action or claim for relief into

a different count, and it improperly asserts multiple claims against multiple

defendants without specifying which of the defendants are responsible for which

acts or omissions, or which of the defendants the claim is brought against.

      A.     The FAC does not separate each claim for relief into a
             different count.

      The FAC is a shotgun pleading under the third category identified by the

Weiland court because it does not separate each claim for relief into a different

count. Although the FAC has four counts, all eleven Defendants are sued in the

first three numbered counts. The incorporation of every factual allegation into

every count impermissibly mixes both the facts and the legal theories supporting

the four different counts. Specifically, the failure to state each claim against each

Defendant in either a separate count and, in the state-law conspiracy claim,

identify the specific wrongful conduct of each alleged conspirator is a violation of

Fed.R.Civ.R. 10 (b). See e.g. Battiste v. Jenne, 2006 WL 8432517 at *1 (S.D. Fla

June 14, 2006).

      Specifically, a plaintiff need not separate their claims where they arise out of

the same transaction or occurrence and defendants are provided with adequate

notice of the allegations applicable to each defendant. Howard, 2016 WL 3447514,

at *3. In this case, however, Plaintiff has incorporated every alleged fact into every

count, including facts which are clearly not relevant to each count and not relevant

to each defendant. Since those facts do not arise from the same transaction or


                                          7
Case 8:21-cv-01490-MSS-JSS Document 35 Filed 08/19/21 Page 8 of 12 PageID 231




occurrence, the FAC violates Rule 10 (b). Plaintiff should provide a more definite

statement by identifying the specific offending conduct of Ms. Gattis and the

factual basis for how that conduct violates legally cognizable right of Plaintiff.

      B.     The FAC asserts multiple claims against multiple
             Defendants without specifying which of the Defendants are
             responsible for which acts or omissions and incorporates
             all the general factual allegations into every count.

      The FAC is a shotgun pleading under Weiland’s fourth category because it

asserts multiple claims against multiple defendants without specifying which of

the defendants are responsible for which acts or omissions and because it

incorporates all the general factual allegations into each of the four counts.

             1.     The FAC asserts multiple claims against multiple
                    Defendants without specifying which of the
                    Defendants are responsible for which acts or
                    omissions.

      The FAC contains multiple allegations against the “Defendants” referenced

in an undifferentiated manner relative to their acts or omissions. The Eleventh

Circuit found that a similar complaint was a shotgun pleading in Magluta v.

Samples, 256 F.3d 1282, 1284 (11th Cir. 2001) because it was “replete with

allegations that ‘the defendants’ engaged in certain conduct, making no distinction

among the fourteen defendants charged, though geographic and temporal realities

make plain that all of the defendants could not have participated in every act

complained of.” The FAC suffers from the identical problem.

      For example, Plaintiff asserts that her removal from the City’s Parks and

Recreation Board and other alleged conduct constitutes a violation of her

                                          8
Case 8:21-cv-01490-MSS-JSS Document 35 Filed 08/19/21 Page 9 of 12 PageID 232




constitutional rights under section 1983, but provides no factual or legal basis for

how Ms. Gattis, who is a private citizen and cannot be acting under color of state

law, can be constitutionally liable for these actions. To the extent Plaintiff argues

that Ms. Gattis was acting under color of state law, Plaintiff must identify the

factual basis and not be grouped in with public officials and non-public officials in

an overarching constitutional claim. Specifically, Ms. Gattis must be put on notice

of her alleged role in this claim by identifying her specific acts as well as a factual

basis for how she is acting under color of state law. Ms. Gattis is entitled to

adequate notice of the claims against her and the grounds upon which each claim

rests. The FAC’s repeated lack of differentiation as between the acts and omissions

of the various Defendants deprives her of such notice.

             2.     The FAC incorporates all               the    general     factual
                    allegations into every count.

      As noted previously, each of the FAC’s four counts incorporates each and

every one of the general factual allegations into them without any effort to connect

or separate which of the allegations relate to a particular count, rendering it a

shotgun pleading. See e.g. Barmapov, 986 F.3d at 1325 (11th Cir. 2021); Vujin v.

Galbut, 836 Fed. Appx. 809 (11th Cir. 2020); Chudasama v. Mazda Motor Corp.,

123 F.3d 1353, 1359 n.9 (11th Cir. 1997). Pelletier v. Zweifel, 921 F.2d 1465, 1470

(11th Cir. 1991), abrogated on other grounds by Bridge v. Phoenix Bond &

Indemnity Co., 128 S.Ct. 2131 (2008).




                                          9
Case 8:21-cv-01490-MSS-JSS Document 35 Filed 08/19/21 Page 10 of 12 PageID 233




       The FAC does not provide adequate notice to Ms. Gattis of the claims against

 her and the facts upon which those claims are predicated, leading to the massive

 discovery and costs the Eleventh Circuit warned of if the pleading do not comply

 with Rule 10 (b). Respectfully, this Court should require Plaintiff to set forth the

 specific alleged wrongful conduct of Ms. Gattis and not group her alleged conduct

 in with the conduct of all defendants. This will permit Ms. Gattis to assert focused

 discovery and to meaningfully respond to the allegations of the FAC.

                                  CONCLUSION

       The FAC is a shotgun pleading which fails to adequately place Ms. Gattis on

 notice of the claims against her so she can meaningfully respond to the FAC and so

 she can assert focused discovery directed toward her alleged conduct. As such, Ms.

 Gattis respectfully requests this Court grant the Motion, strike the First Amended

 Complaint, and require Plaintiff to plead a more definite statement to correct the

 deficiencies noted herein by (1) clearly specifying which of the Defendants are

 responsible for which acts or omissions; (2) separating the counts as to each

 Defendant; and (3) not incorporating unrelated general factual allegations into

 claims against Ms. Gattis which are unrelated to the claims asserted against her.




                                         10
Case 8:21-cv-01490-MSS-JSS Document 35 Filed 08/19/21 Page 11 of 12 PageID 234




                  CERTIFICATE OF GOOD FAITH EFFORT

       Pursuant to Local Rule 3.01(g), the undersigned counsel conferred with

 Plaintiff’s counsel concerning the resolution of all or part of this Motion and the

 relief requested herein, and the parties do not agree on the resolution of all or part

 of the Motion.

                                               s/ John D. Goldsmith
                                               John D. Goldsmith

                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this August 19, 2021, the foregoing was filed

 with the Clerk of the District Court using the CM/ECF system, which will provide

 an electronic copy to:

 Rook Elizabeth Ringer, Esq.                Thomas P. Scarritt, Jr., Esq.
 Lento Law Group, P.A.                      Martin J. Champagne, Jr., Esq.,
 222 San Marco Ave., Ste. C                 Scarritt Law Group, P.A.
 St. Augustine, FL 32084                    1405 West Swann Avenue
 reringer@lentolawgroup.com                 Tampa, FL 33606
 Attorneys for Plaintiff                    courtpleadings@scarrittlaw.com
                                            Attorneys for Defendants,
                                            Barbara A. Colucci and Rick Colucci

 Jay Daigneault, Esq.                       Irene Porter, Esq.
 Randol D. Mora, Esq.                       Diana Sun, Esq.
 Trask Daigneault, LLP                      Hicks, Porter, Ebenfeld & Stein, P.A.
 1001 S. Ft. Harrison Ave., Suite 201       799 Brickell Plaza, Suite 900
 Clearwater, FL 33756                       Miami, FL 33131
 jay@cityattorneys.legal                    iporter@mhickslaw.com
 randy@cityattorneys.legal                  dsun@mhickslaw.com
 jennifer@cityattorneys.legal               bpaz@mhickslaw.com
 Attorneys for Defendants City of           eclerk@mhickslaw.com
 Belleair Beach, Glenn R. Gunn,             Attorneys for Defendant,
 Jody J. Shirley, Rita T. Swope,            Mark J. Goldman
 and David Gattis


                                          11
Case 8:21-cv-01490-MSS-JSS Document 35 Filed 08/19/21 Page 12 of 12 PageID 235




                                          s/ John D. Goldsmith
                                          John D. Goldsmith
                                          FBN 0444278
                                          Trenam, Kemker, Scharf, Barkin,
                                          Frye, O’Neill & Mullis, P.A.
                                          101 E. Kennedy Blvd., Suite 2700
                                          Tampa, FL 33602
                                          Tel: 813-223-7474
                                          Fax: 813-229-6553
                                          jdgoldsmith@trenam.com
                                          idawkins@trenam.com
                                          svanboskerck@trenam.com
                                          Attorneys for Defendant Wendy Gattis




                                     12
